Citation Nr: 1816615	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-12 581	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUE
 
Entitlement to a disability rating greater than 10 percent for a left knee strain.
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Allen M. Kerpan, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1981 to September 2001.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.  The current rating was assigned in a February 2014 rating decision.
 
In December 2017, a videoconference hearing was held before the undersigned.  A copy of the transcript has been made a part of the file.
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
In May 2011, the RO granted entitlement to service connection for a left knee strain and assigned a noncompensable rating under Diagnostic Code 5260.  In February 2014, the rating was increased to 10 percent effective June 8, 2010.  The Veteran disagreed with the increased rating and in March 2014 he perfected this appeal.
 
In Correia v. McDonald, 28 Vet. App. 158 (2016) the United States Court of Appeals for Veterans Claims held that for VA knee examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Id. at 169-70 (citing 38 C.F.R. § 4.59 (2017)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Id. 
 
An April 2011 VA examination provided range of motion results for the left knee limited to testing on active motion.  No data for joint testing on pain in weight bearing and nonweight bearing conditions were reported.  If only active range of motion testing was performed and the other tests were deemed not necessary or possible, the examiner did not state this in their reports and as a result the Board finds the examination to be inadequate.  As the missing analysis is a determination that requires medical judgment, the Board may not make its own independent findings on the appealed issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board therefore finds that the issue of entitlement to a rating in excess of 10 percent for a left knee disability requires remand in order to provide the Veteran with a new and more accurate VA examination.
 
Accordingly, the case is REMANDED for the following action:
 
1. Send to the Veteran a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional, relevant medical records of treatment related to his left knee disability.
 
2. Obtain all outstanding, pertinent VA treatment records since April 2011.  All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
3. Thereafter, schedule the Veteran for a VA examination to address the nature and severity of his left knee strain.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand.  All indicated tests must be performed.
 
The examiner must test left knee active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.
 
The examiner must also address the severity, frequency and duration of any flare-ups for the left knee; name the precipitating and alleviating factors for a flare up, and estimate "per the veteran" the extent to which flare-ups affect functional impairment.
 
The examiner must provide a complete rationale for all opinions expressed.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e. no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e. additional facts are required, or the examiner does not have the needed knowledge or training.
 
The examiner is  advised while the Veteran is competent to establish features or symptoms of an injury or illness, and while the absence of corroborating clinical records may not be the determinative factor, the terms competence and credibility are not synonymous.
 
4. Thereafter the RO must review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
5. The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.
 
6. After completion of the foregoing and any additional development needed, readjudicate the claim.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



